            Case 1:20-cv-01064-JEB Document 8 Filed 06/29/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
AMERICAN OVERSIGHT,                        )
                                           )
      Plaintiff,                           )
                                           )
              v.                           ) Case No. 20-cv-1064 (JEB)
                                           )
U.S. DEP’T OF HEALTH AND HUMAN             )
SERVICES, and U.S. FOOD AND DRUG           )
ADMINISTRATION,                            )
                                           )
      Defendants.                          )
__________________________________________)

                                  JOINT STATUS REPORT
       Pursuant to the Court’s June 15, 2020 Minute Order, the parties hereby submit the

following Joint Status Report.

       1.      At issue in this Freedom of Information Act (“FOIA”) lawsuit is a FOIA request

submitted by Plaintiff American Oversight (“Plaintiff” or “American Oversight”) to Defendants

U.S. Department of Health and Human Services (“HHS”) and U.S. Food and Drug

Administration (“FDA”).

       2.      On May 21, 2020, Defendants filed a motion to consolidate the instant case, as

well as three other cases, with the case American Oversight v. U.S. Department of Health and

Human Services, No. 20-cv-947 (D.D.C.). See Statement of Pts. & Auths. in Supp. of Defs.’

Mot. to Consolidate, Am. Oversight v. U.S. Dep’t of Health & Human Servs., No. 20-cv-947

(D.D.C. May 21, 2020), ECF No. 8-1. Plaintiff did not object to the consolidation of the above-

captioned action (the “Instant Case”) with Case No. 20-cv-947, although it did object to the

consolidation of the other three cases. See Mem. of Pts. & Auths. in Opp’n to Defs.’ Mot. to




                                                1
            Case 1:20-cv-01064-JEB Document 8 Filed 06/29/20 Page 2 of 3




Consolidate, Am. Oversight v. U.S. Dep’t of Health & Human Servs., No. 20-cv-947

(D.D.C. June 4, 2020), ECF No. 10.

       3.      On June 25, 2020, the court in Case No. 20-947 granted Defendants’ motion as to

the Instant Case, and thereby ordered, in relevant part, the consolidation of the Instant Case with

Case No. 20-cv-947, and directed the Clerk of Courts to close the Instant Case. Mem. Order,

Am. Oversight v. U.S. Dep’t of Health & Human Servs., No. 20-cv-947 (D.D.C. June 25, 2020),

ECF No. 12 (McFadden, J.).

       4.      Because the Clerk of Court has not yet closed the Instant Case as of the time of

filing and to the extent this Court’s June 15th Minute Order remains operative, the Parties make

the instant filing.1 Pursuant to Judge McFadden’s June 25th Memorandum Order, the Parties

intend to file a Joint Status Report proposing a schedule for proceeding in the docket of

Case No. 20-cv-947 on or before July 23, 2020.



Dated: June 29, 2020                                 Respectfully Submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ELIZABETH SHAPIRO
                                                     Deputy Director, Federal Programs Branch

                                                     /s/ Amy E. Powell
                                                     AMY E. POWELL
                                                     Trial Attorney, Federal Programs Branch
                                                     Civil Division, Department of Justice
                                                     c/o U.S. Attorney’s Office
                                                     150 Fayetteville St., Suite 2100
                                                     Raleigh, NC 2760
                                                     Phone: 919-856-4013
                                                     Email: amy.powell@usdoj.gov


1
 Counsel for Plaintiff left a voicemail for the Clerk of Courts regarding the closure of this matter
on June 29, 2020, but had not received a response as of the time of filing this Joint Status Report.
                                                  2
Case 1:20-cv-01064-JEB Document 8 Filed 06/29/20 Page 3 of 3




                                 Counsel for Defendants


                                 /s/ Christine H. Monahan
                                 Christine H. Monahan
                                 D.C. Bar # 1035590
                                 AMERICAN OVERSIGHT
                                 1030 15th Street NW, B255
                                 Washington, DC 20005
                                 (202) 869-5244
                                 christine.monahan@americanoversight.org

                                 Counsel for Plaintiff




                             3
